Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
New claims 30-39 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-39 are rejected under 35 USC 103 as being unpatentable over Hourigan et al. (WO 2013089720) in view of Brumbaugh et al. (US 8057830), Shah (US 20020076422), Pan (CN 103599051 DWPI Abstract), In S K (KR 2010130094 DWPI Abstract) and Gantz et al. (US 20170281694). 
A composition (as a topical cleaning composition) comprising active ingredients (i.e. active ingredients of a plant extract of a natural linseed extract (and also the linseed natural claimed compounds therein), at least one primary surfactant (a sodium laureth sulfate is derived from natural palm kernel oil or natural coconut oil), at least one secondary surfactant (a cocamidopropyl betaine is derived from natural coconut oil), water and conditioning agent such as a glycerin (glycerin is a natural compound derived from vegetable oils or animal fats) and further comprising one or more plug-preventing additives (i.e. caprylyl glycol) and one or more moisturizing esters such as an isopropyl myristate within various amount/ranges is claimed. 
Hourigan teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise sodium laureth sulfate and water (see entire document including e.g.-pages 1-5).    Hourigan, however, does not teach the further inclusion of an active ingredient of a linseed extract, at least one secondary surfactant (a cocoamphodiacetate betaine), a conditioning agent such as a glycerin, one or more plug-preventing additived (i.e. caprylyl glycol), and one or more moisturizing esters such as an isopropyl myristate therein.
Brumbaugh beneficially teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise linseed extract (see entire document including e.g.-title, abstract, claims and especially claims 1, 5 and 13)
Shah teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise glycerin, isopropyl myristrate and sodium lauryl sulfate (see entire document including e.g.-title, abstract, claims, and especially claims 1, 3 and 6)
Pan beneficially teaches a composition for topical cleansing of a subject’s skin which comprise or may comprise cocamidopropyl betaine (see entire document including e.g.-pages 1-2)
In S K beneficially teaches a composition for topical cleansing of a subject’s skin which comprises or may comprise isopropyl myristate (see entire document including e.g.-pages 1-3)
Gantz beneficially teaches a composition for topical cleansing of a subject’s skin which comprises or may comprise caprylyl glycol (see entire document including e.g.-title, abstract, claims and especially claims 1, 2, 8, 9 and 20)
It is obvious to provide a composition (as a topical cleaning composition) comprising active ingredients (i.e. active ingredients of a plant extract of a natural linseed extract (and also the linseed natural claimed compounds therein), at least one primary surfactant (a sodium laureth sulfate is derived from natural palm kernel oil or natural coconut oil), at least one secondary surfactant (a cocamidopropyl betaine is derived from natural coconut oil), water and conditioning agent such as a glycerin (glycerin is a natural compound derived from vegetable oils or animal fats) and further comprising one or more plug-preventing additives (i.e. caprylyl glycol) and one or more moisturizing esters such as an isopropyl myristate for their well-known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above) - and for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of being used for a topical cleansing of a subject’s skin) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  The adjustment of particular conventional working conditions (e.g. determining effective amount/ranges/ratios within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
*With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

            In addition, with respect to instant claims 30-39, please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112)). 


Response to Arguments
Applicant’s arguments submitted on 10/11/2022 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that Applicant respectfully asserts that claims 1-2,7-10,16,19,21,23-26, and 29 are cancelled herein, without prejudice or disclaimer, and as such, the rejections against the aforementioned claims are rendered moot.  However, in an effort to advance prosecution, Applicant briefly addresses the applied refences with respect to new claims 30-39.  Specifically, none of the applied references, alone or in combination, disclose, teach, or suggest the use of the particularly-claimed active ingredient in compositions comprising the claimed surfactant mixture and water content.  Claims 31-39 depend from independent claim 30, and are patentable for at least the reasons set forth above. 
In response, Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Hourigan, Brumbaugh (a new reference), Shah, Pan, In S K and Gantz (a new reference), individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Brumbaugh (a new reference), Shah, Pan, In S K and Gantz (a new reference) are cited to remedy Hourigan’s deficiency.  First, Brumbaugh remedies Hourigan’s deficiency because the cited reference of Brumbaugh, in its entire document including e.g.-title, abstract, claims and especially claims 1, 5 and 13, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise linseed extract. Secondly, Shah remedies Hourigan’s deficiency because the cited reference of Shah, in its entire document including e.g.-title, abstract, claims, and especially claims 1, 3 and 6, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise glycerin, isopropyl myristrate and sodium lauryl sulfate. Thirdly, Pan remedies Hourigan’s deficiency because the cited reference of Pan, in its entire document including e.g.-pages 1-2, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise cocamidopropyl betaine. Fourthly, In S K remedies Hourigan’s deficiency because the cited reference of In S K , in its entire document including e.g.-pages 1-3, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise isopropyl myristate.  Lastly, Gantz remedies Hourigan’s deficiency because the cited reference of Gantz, in its entire document including e.g.-title, abstract, claims and especially claims 1, 2, 8, 9 and 20, teaches a composition for the intended purpose of being used for a topical cleansing of a subject’s skin which comprise or may comprise caprylyl glycol. Therefore, Examiner concludes that it is obvious to provide a composition (as a topical cleaning composition) comprising active ingredients (i.e. active ingredients of a plant extract of a natural linseed extract (and also the linseed natural claimed compounds therein), at least one primary surfactant (a sodium laureth sulfate is derived from natural palm kernel oil or natural coconut oil), at least one secondary surfactant (a cocamidopropyl betaine is derived from natural coconut oil), water and conditioning agent such as a glycerin (glycerin is a natural compound derived from vegetable oils or animal fats) and further comprising one or more plug-preventing additives (i.e. caprylyl glycol) and one or more moisturizing esters such as an isopropyl myristate for their well-known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above) - and for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of being used for a topical cleansing of a subject’s skin) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  The adjustment of particular conventional working conditions (e.g. determining effective amount/ranges/ratios within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
In addition, Examiner still maintains that independent claim 30 (as well as the dependent claims) is not commensurate in scope to the showings/evidence provided to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  For example, Examiner cannot determine the synergetic effect (within Applicant’s specification working examples) of the combination of the instantly claimed active ingredients to synergistically have the instantly claimed functional effect (i.e. functional effect of for stimulating the production and/or activity of antimicrobial peptides), because Applicant’s specification does not demonstrate a comparison of the composition to its individual parts within the claimed ranges.  Furthermore, Applicant data/evidence in Applicant’s specification working examples does not demonstrate a greater than additive effect of the individual components and is not probative of unexpected results. Please also note that synergy is a phenomenon between two or more components of a composition and it is known in the art to be highly reliant upon the relative amounts for the unexpected increase of activity.  Examiner does not see evidence of synergy corresponding to the claimed ranges of active ingredients such as where does Applicant demonstrate evidence across the range of from about 0.005 wt.% to about 0.15 wt.% of an active ingredient such as a linseed extract; from about 3 wt.% to about 13 wt.% of at least on primary surfactant; from about 3 wt.% to about 13 wt.% of at least one secondary surfactant comprising cocamidopropyl betaine; at least 60 wt.% of water; one or more conditioning agents such as glycerin; up to 20% of one of more plug-preventing additives such as caprylyl glycol; and up to 10 wt. % of the one or more moisturizing esters such as isopropyl myristate.  It appears to Examiner (and again especially within independent claim 30) that Applicant’s specification does not demonstrate that the claimed composition with all the claimed active ingredients within an effective specific amount/ratios functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support within independent claim 30 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed. Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655